DORSEY, Justice,
concurring.
As the majority points out, the transcription of the hearing on appellant’s motion to dismiss is not contained in the record before us. Neither party currently has notice of this fact.
It is clear, however, that the missing volume was prepared by the court reporter; both parties make reference to page citations of the transcription in their appellate briefs. For reasons unknown to us, the volume simply was not filed with this Court.
I submit that the problem may be resolved in either of two ways. First, and most preferably, notice should be given to the parties that a complete statement of facts has not been received and that they are entitled to request supplementation of the record before an opinion is rendered by this Court. In the alternative, we should render a decision as per the majority and subsequently notify the parties that they are entitled to request supplementation of the record. See Pike v. State, 772 S.W.2d 130 (Tex.Crim.App.1989). I concur with the majority opinion on the condition that appellant be allowed to supplement the record with the missing volume of the statement of facts.